Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 12/16/21 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.

Status of Claims
Claims 1, 2, 4, 6, 7 and 9 are pending. 
In the submission filed 11/18/21, claims 1, 7 and 9 were 
Claims 1, 2, 4, 6, 7 and 9 are rejected.

Response to Arguments
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant’s arguments have been fully considered and are in part moot in view of the newly cited references currently being used in the rejection, and in part not persuasive.  
Applicant's arguments regarding the subject matter pertaining to ISO 7816 are moot in view of newly cited reference Fontaine. In this regard, Applicant's attention is also directed to the other references newly cited in the Notice of References Cited (Form PTO-892), which cite subject matter similar to that of Fontaine cited in the instant rejection.
Applicant also argues that Campos does not teach the recited "emulating" or "emulated card." The Examiner respectfully disagrees.
Specifically, Applicant argues:
Campos does not disclose that the cited "electronic value token" emulates a physical payment card, or that any attempt is made to emulate a physical payment card. Rather, Campos merely discloses that the electronic value token may "refer to an embodiment of an account" that may be a "prepaid account" that may be associated with a prepaid card (paragraph [0023]). Thus, claimed emulated card does 


Applicant offers no reason as to why 'referring to an embodiment of an account that may be a prepaid account that may be associated with a prepaid card' does not teach, indeed verily constitute, 'emulating a physical payment card'. The Examiner deems this teaching of Campos to teach and constitute emulating a physical payment card. 
Applicant further argues:
With regard to the proxy cards of Campos (FIGS. 6A-D) cited by the Examiner during the interview, the claimed emulated card does not read on such proxy cards, which are physical cards. For example, as recited in amended claim 1, the "emulation module is integrated into a secured enclosure of the communications terminal", the communications terminal comprising or being connected to a payment card reader used to read a "physical payment card" so as to obtain and store some card data in order to provide a corresponding emulated card. Thus, the claimed emulated card is clearly not a physical card and does not read on the proxy cards of Campos. (Response, p. 9; emphasis in original)


In reply, first, it is noted that Campos' proxy cards of Figs. 6A-D were not and are not cited in the rejections of Applicant's claims. Second, Applicant does not claim that the emulated card is not a physical card. Accordingly, under BRI the recited "emulated card" can cover an emulated card that is a physical card. Accordingly, this argument of Applicant amounts to arguing unclaimed features as distinguishing over the prior art.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"an emulation module";
"at least one administration module";
"at least one communications module"; and
"at least one payment-acquisition module,"
and slightly variant versions of the above, all recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 
Claims 1, 7 and 9 recite "the emulation module comprises means for communicating … said means for communicating providing the stored card data to the communications module of the payment device through an ISO 7816 buffer." ISO 7816 refers to a standard, which changes over time. Accordingly, the meaning of the claim would change over time, and it would not be possible to ascribe a single, fixed -- definite -- meaning to the claim. Thus, the metes and bounds of the claim are not clear.  
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 4 and 6 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1), hereafter Campos, in view of Fontaine et al. (WO 2013-12996 A1), hereafter Fontaine.

Note: the claimed various modules and their means are deemed software for carrying out the recited functionalities; 

Regarding Claims 1, 7 and 9
Campos teaches:
(element A) an emulation module emulating at least one physical payment card and providing a corresponding emulated card; (0285, 0296, 0289)
(element B) a payment device; (0057 user device 14)
(element C) a communications terminal comprising the emulation module and the payment device, wherein said emulation module is integrated into a secured enclosure of said communications terminal; and (Fig. 3 user device 14; see also 0285, 0296, 0289, 0057)
(element D) a payment card reader connected with or integrated into said communications terminal; (0289)
(element E) wherein: the emulation module comprises means for receiving at least one request coming from at least one administration module installed in said communications terminal;
(element F) the payment reader comprises means for reading, from the physical payment card, when said physical payment card is inserted in said payment card reader, at least one piece of data representing the physical payment card, called card data, (0285, 0296, 0289)
(element G) the emulation module comprises means for obtaining and storing (Fig. 9C "My Wallet," "Number of cards: 1," "pottery barn" card; 0289) said card data read by the payment card reader, via at least one communications module of said payment device, and providing said corresponding emulated card, wherein the at least one communications module is configured to enable said payment device to carry out a secured communication to a bank server (0285, 0296, 0289, Fig. 9C)  
(element H) the emulation module comprises means for communicating … at least one payment-acquisition module of said payment device, …, said means for communicating being activated during a payment operation involving said emulated card and requiring at least said card data, … (0292, see also 0057, 0068, 0072)
(element I) wherein said emulated card is capable of being involved in a plurality of successive payment operations. (0292)
As indicated above, Campos teaches the recited communications terminal." While it is implicit in Campos that communication, internal to the user device, occurs between these two functionalities, Campos does not explicitly disclose a discrete communication element, internal to the user device, between these functionalities as discrete elements. However, Fontaine teaches:
(element H) … with … via said at least one communications module of said payment device … said means for communicating providing the stored card data to the communications module of the payment device through an ISO 7816 buffer, and (0060, 0061, 0064, Figs. 7, 13)
It would have been obvious to combine Campos' systems and methods for emulating a payment card, by incorporating therein these teachings of Fontaine regarding communication between a card emulation element and a payment element using ISO-7816, because this teaching of Fontaine merely details or fleshes out what Campos implicitly teaches (viz., communication between the said elements) and, in respect of ISO-7816, because the combination would permit conducting secure transactions from smart phones, etc. rather than merely from dedicated, single-function payment terminals, see Fontaine, 004-005. In addition,  the combination is a matter of (A) Combining prior art elements 

Regarding Claim 2
Campos in view of Fontaine teaches the limitations of base claim 1 as set forth above. Campos further teaches: 
wherein said means for obtaining and providing are activated when said means for receiving receive an installation request sent by said administration module. (0285, 0296, 0289, 0276, Fig. 9C)

Regarding Claim 4
Campos in view of Fontaine teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module comprises means for de-installing at least one emulated card, activated at reception, by said means for receiving, of a request sent by the administration module for de-installing said emulated card. (0296)


Regarding Claim 6
Campos in view of Fontaine teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module is integrated into said payment device. (0285, 0296, 0289, 0276, 0292, 0057, 0068, 0072, Fig. 9C, Fig. 3)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Kulkarni, Chou, CN 101968762 A, KR 100971125 B1, and Tamrakar teach, inter alia, payment card emulation with ISO-7816 functionality. See also explanations provided in previous Office Actions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692